PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/249,689
Filing Date: 16 Jan 2019
Appellant(s): AlloSource



__________________
Lana N. Kuchinski
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 2/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 8/16/2021 from which the Appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTION
As noted in the Advisory Action dated 12/17/2021, in view of Appellant’s amendments (filed on 11/16/2021) to claims 21-23, the rejection of claims 21-23 under 35 U.S.C. § 112(b) has been withdrawn.

(A) Rejection under 35 U.S.C § 103

Claims 1-8, 10-13 and 20-23 are rejected under 35 U.S.C. § 103 as obvious over Chen et al. (U.S. PGPUB 2009/0024223; 2009), taken in view of Donndelinger, T.M. (U.S. PGPUB 2010/0144002; 2010), O’Leary et al. (U.S. Patent No. 5,118,512; 1992) and Howe et al. (U.S. Patent No. 7,866,878; 2011).
The teachings of Chen, taken in view of Donndelinger, O’Leary and Howe , as well as the rationale for obviousness for the above rejection, can be found in the Office Action dated 8/16/2021 (expressly incorporated herein). 

(2) Response to Argument
(A) Response to Rejection under 35 U.S.C § 103

Initially, it is noted that the Office Action dated 8/16/2021 and the Advisory Action dated 12/17/2021 are expressly incorporated herein.
With regard to Appellant’s argument that Chen is not directed to methods and techniques for cryopreservation of tissue (Appeal Brief, pages 12-15) this is not persuasive since in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
It is noted that the rejection is not an anticipatory rejection to Chen under 35 U.S.C. § 102.  Rather, it is a rejection under 35 U.S.C. § 103 to Chen, Donndelinger, O’Leary and Howe with a rationale for obviousness for combining the references.  As noted in the rejection of record (Final Office Action dated 8/16/2021; page 5), “in general,” processing sub-steps or sub-methods prior to cryopreservation are interpreted as equivalent to those in a cryopreservation method.  Cleaning, rinsing, soaking, centrifugation, and decanting steps for processing tissues are well known steps in the cellular biology, cell culture and biochemistry technical space.  Regardless, as noted in the rejection, the rejection provided as to what was taught in Chen and what was not taught in Chen.  
As noted in the rejection, Chen teaches that the cartilage grafts can be stored in 15-77% glycerol (which is a known cryoprotectant, albeit not stated in Chen as such) and that suitable storage solutions are well known to those of ordinary skill in the art, where such solutions may be readily selected and employed without undue experimentation (paragraph 88).  Specifically, Chen does not explicitly teach that the processing fluid is a cryoprotectant, that the sonication is not explicitly taught as resonant acoustic energy applied to a vessel, that resonant acoustic energy will exert up to 10-60 times the energy of G-force on the processing vessel and that the cartilage tissue is frozen to form a cryopreserved tissue.  
As noted by the rejection of record, Donndelinger, O’Leary and Howe provide additional teachings from the same technical space which supplements and supports Chen within the rejection of record (expressly incorporated herein).
With regard to Appellant’s argument regarding Chen’s involvement as a method of cryopreservation is contrary to the broadest reasonable interpretation of the claim method (Appeal Brief, pages 14-15), this is not persuasive for the same reasons above.  Further, Chen provides methods for processing cartilage tissues within the rejection of record that is based on Chen, Donndelinger, O’Leary and Howe (see the rationale for obviousness; expressly incorporated herein).
Similarly, Appellant’s arguments with respect to the Donndelinger (Appeal Brief, pages 15-16) are not persuasive for the reasons above (expressly incorporated herein).
With regard to Appellant’s several arguments concerning motivation to modify and reasonable expectation for success (Appeal Brief, pages 16-23, 25 and 26-28), they are not found persuasive since the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Appellant’s arguments are also not persuasive in view of the rationale provided within the rejection of record (expressly incorporated herein).  
Appellant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  In view of this, a person of ordinary skill in the art would be able to take the combined teachings and make adjustment to the methodologies and materials based on the situation at hand.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Appellant’s argument that Donndelinger teaches away from the use of resonant acoustic energy (Appeal Brief, pages 22-23), such an argument is not persuasive since in order to constitute a “teaching away,” the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) (“Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant’s invention.” (Citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  
A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985).  There is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives must be preserved or further developed by every reliance on its teachings as prior art.  All of the disclosures of a prior art reference, including non-preferred embodiments, must be considered.  In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (one is not significantly “taught away” from a “particularly preferred embodiment” by the suggestion that something else may be even better).  
Appellant’s argument is based on paragraph 35 of Donndelinger, which Appellant indicates “caution” generating “resonance-induced beat note.”  However, it is noted in Donndelinger, paragraph 35: 
In addition to the application of infrasonic vibrations, in some embodiments, ultrasonic vibrations are also applied to the tissue sample during tissue processing…Indeed, because a resonance-induced beat note may be avoided where only the infrasonic or the ultrasonic vibrations are applied to the tissue sample during a given time period, such applications may be preferred. (emphasis added). 

In view of the above, such teachings are more of a non-preferred embodiment, not a teaching away.  Further, Appellant refers to the Floren Declaration, which is not persuasive since the teaching away is based on Donndelinger, paragraph 35, which was addressed above. 
As with other arguments, Appellant is focusing on one aspect of Donndelinger while the rejection is based on Chen, Donndelinger, O’Leary and Howe (see the rationale for obviousness; see also the above paragraphs concerning arguing the references individually; both expressly incorporated herein).  
With regard to Appellant’s argument that Howe does not disclose resonant acoustic energy to facilitate penetration of a solution into an intact tissue (Appeal Brief, pages 23-24), this is again not persuasive since Appellant is focusing on one aspect of Howe while the rejection is based on Chen, Donndelinger, O’Leary and Howe (see the rationale for obviousness; see also the above paragraphs concerning arguing the references individually; both expressly incorporated herein).  
It is noted that as provided in the rejection of record, Howe teaches utilizing a resonant acoustic vibration device in mixing processes are called upon to effect the uniform distribution of such materials as chemical ingredients of pharmaceuticals, and biological specimens (e.g., bacteria), while growing in a nurturing media without incurring physical damage (column 1, lines 31-40).  When biological tissue is cultivated, all cells must stay suspended in the nutrient broth (i.e., the cells should not settle to the bottom of the vessel in which they are cultivated; column 1, lines 59-61).  However, in agitating living cells so as to minimize sedimentation, the mechanical effect of high shear caused by an agitator should not compromise the integrity of the cells (column 1, lines 62-64).  
Howe, in view of the other cited references, teaches the use of resonant acoustic vibration device with biological specimens where there is no damage to cells.  It would have been within the purview of one of ordinary skill in the art to utilize such techniques with other biological specimens since cells which are sensitive to high shear would also be applicable to other sensitive biological materials such as tissue. 
With regard to Appellant’s argument concerning impermissible hindsight reasoning (Appeal Brief, page 25), this is not persuasive since in view of the above teachings from Chen, Donndelinger, O’Leary and Howe (expressly incorporated herein), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
As noted in MPEP § 2142, during patent examination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face.  Under this framework, a prima facie case must be first set forth, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art.  Once a prima facie case has be set , the burden shifts to the patentee.
As noted in the rejection of record, teachings from the combined references were presented as well as rationales for obviousness, thus providing a prima facie case.  Appellant has not provided evidence sufficient to rebut the evidence of a prima facie case of obviousness.  
It is again noted Appellant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  In view of this, a person of ordinary skill in the art would be able to take the combined teachings and make adjustment to the methodologies and materials based on the situation at hand.  
The teachings in the art are from the same technical space and are processing the same type of materials with the same type of processing techniques and reagents.  The teachings as indicated in the rejection of record provide that processing of cartilage tissues utilizing cleaning, rinsing, soaking, centrifugation, and decanting steps for processing tissues are well known steps in the cellular biology, cell culture and biochemistry technical space.  Further, as the combine teachings teach, it was known to utilize various sound based mixing methods, cryopreserving agents and methods to cryopreserve tissue (see the above paragraphs and MPEP § 2141.03 concerning KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. ; expressly incorporated herein).
With regard to Appellant’s arguments regarding unexpected and superior results in producing tissue that serves a long-felt need (Appeal Brief, pages 28-30), this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
Additionally, Appellant directs arguments to the Floren Declaration (Appeal Brief, page 28); however, this is not found persuasive for evidence of unexpected results since the Floren Declaration comments on a withdrawn rejection and not the current rejection of record and appears to not provide any statistical data showing significance with regard to unexpected results. 
Further, Appellant directs arguments to two Stillwell Declarations (Appeal Brief, page 28); however, this is not found persuasive for evidence of unexpected results since these Declarations are not of record in this case (as noted they are from Application 15/231,586).  Even so, such Declarations are not persuasive since they comment on  references that are not within the rejections of record and do to not provide any statistical data showing significance with regard to unexpected results. 
Accordingly, the rejection is maintained for claims 1-8, 10-13 and 20-23.

In view of the teachings and the rationales discussed above (expressly incorporated herein), the references teach the instantly claimed invention.

For the above reasons, it is believed that the above rejection should be sustained.

Respectfully submitted,
/Paul D. Pyla/

Paul D. Pyla
Examiner, Art Unit 1653 

Conferees:

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.